Title: From Richard Kidder Meade to Moses Hazen, 5 October 1780
From: Meade, Richard Kidder
To: Hazen, Moses


                  
                     
                     Sir,
                     Head Quarters Tapan Octor 5th 1780
                  
                  His Excellency, anxious to prevent the desertion (among the
                     Canadians) which has lately taken place in your Regiment and to recover those
                     that are gone, consents to an Officer or two, if necessary going in pursuit of
                     them—They will use the strictest œconomy in the execution of this business,
                     & procure accounts & vouchers agreeably to the Genl order on
                     that head—They will produce this when they present their accounts for payment.
                     Yrs &c.
                  
                     R. K. Meade
                     A.D.C.
                  
               